Citation Nr: 1536602	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis (hay fever).

2.  Entitlement to service connection for sinusitis, as secondary to allergic rhinitis.

3.  Entitlement to service connection for sleep apnea, as secondary to allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 25, 1960 to December 16, 1960.  It appears that he also had subsequent periods of ACDUTRA from July 15 to July 30, 1961; August 12 to August 25, 1962; July 30 to August 16, 1963; July 30 to August 15, 1964; and July 17 to August 1, 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded the claim of entitlement to service connection for allergic rhinitis in January 2013 and August 2014 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant did not have any full time active duty, other than ACDUTRA. 

2.  The Appellant's allergic rhinitis was not caused or aggravated by any period of ACDUTRA or inactive duty for training (INACDUTRA).

3.  The Appellant has not been diagnosed with sinusitis at any point during the pendency of this appeal.

4.  The Appellant's sleep apnea did not manifest in service nor is it related to any in-service disease, event, or injury or to any service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters to the Appellant dated in May 2010 and October 2012 provided all notice required under the VCAA.  They informed the Appellant of the elements of service connection, including secondary service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Appellant and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).   The letters were followed by adequate time for the Appellant to submit information and evidence before initial adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Appellant's service treatment records (STRs), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

The duty to assist also includes providing a VA examination when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

An examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, but (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  

An adequate VA ENT examination was performed in October 2014 concerning the Appellant's claim for allergic rhinitis.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report includes a review of the Appellant's medical history and lay statements, as well as a review of the medical evidence of record and a detailed discussion of the Appellant's service treatment records (STRs).  The examiner's opinion was also supported by an explanation that is consistent with the evidence of record (with reference to both the Appellant's statement and specific evidence in the STRs) and is sufficient to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

With respect to sinusitis, the competent and credible medical evidence of record, including the October 2014 VA ENT examination and a July 2013 VA opinion, support a finding that the Appellant does not have a current diagnosis of sinusitis; therefore, no further opinion as to etiology is required.  Concerning sleep apnea, a VA opinion concerning secondary service connection was obtained in July 2013.  That opinion did not address the issue of direct service connection, as the Appellant had only claimed secondary service connection.  See VA Form 9, dated September 11, 2012; VA Form 4138, dated February 21, 2013; VA Form 4138, dated September 4, 2013; and VA Form 9, dated April 24, 2015.  While his representative subsequently stated in a July 2015 written brief that the Appellant believed that his sleep apnea was related to his military service, the Board finds that remand for an additional opinion as to direct service connection is not required.  The representative provided no explanation for the statement and the record does not contain evidence establishing an "in-service event, injury or disease" or any indication that a current sleep disorder may be related to service.  The service treatment records are negative for any complaints or findings of a sleep disorder, the Appellant has not described experiencing any sleep problems either during or continuing since service, and there is no competent medical evidence of record relating any sleep disorder to his service.  See McLendon, 20 Vet. App. at 83.  The July 2013 opinion was adequate at the time it was provided as the Appellant had not indicated that that his sleep apnea was related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the representative's subsequent, conclusory statement in July 2015 does not warrant a remand for an opinion as to the matter of direct service connection, and the record otherwise reflects no indication of any association between a current sleep disorder and the Appellant's service.  See 38 C.F.R. § 3.159(c)(4).

The Board also acknowledges the Appellant's statement that he felt that the VA examiner was not qualified in her field to make a negative determination concerning his allergy conditions.  See VA Form 21-4138, dated July 31, 2015.  However, VA clinicians are presumed to be competent - and their examinations and opinions, in turn, are assumed to be adequate - absent specific evidence to the contrary.  See Nohr v. McDonald, 27 Vet. App. 124, 131-2 (2014) (holding that "'[i]t is now well settled that 'VA benefits from a [rebuttable] presumption that it has chosen a person who is qualified to provide a medical opinion in a particular case'") (quoting Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013)).  No evidence has been presented refuting the qualifications of the physician's assistant who conducted the October 20014 VA examination.  Thus, the Board deems it unnecessary to remand for another VA examination or medical opinion.   

Further, because the outcome of the claims for service connection for sinusitis and sleep apnea as secondary to allergic rhinitis is determined solely as a matter of applicable law rather than by facts that are in dispute, and because no additional development could result in a favorable decision, the notice and assistance provisions of the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 3.159(d).  

Accordingly, the Appellant has had a meaningful opportunity to participate effectively in the processing of the claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Compliance with Remand Directives

The Board remanded the claim of service connection for allergic rhinitis in August 2014 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Appellant, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the Appellant's service treatment record were obtained and associated with the claims file.  In addition, the Appellant was afforded a VA examination in October 2014.  The examiner reviewed the claims file and diagnosed all current respiratory disorders.  A comprehensive report, including complete rationales for all opinions and conclusions reached was provided.  Thus, there has been at least substantial compliance with the Board's remand directives.  See id.  

III. Service Connection

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There is no evidence indicating that the Appellant had any full time period of active duty in the active military, naval, or air service, and the Appellant does not claim otherwise.  The RO obtained all of the Appellant's service department records held by the National Personnel Records Center (NPRC), and the one DD 214 of record states that the Appellant's service from June 25, 1960 to December 16, 1960 was six months of ACDUTRA.  There are no other DD 214s in the record, thus the Board assumes that the remaining periods of service were also for ACDUTRA.

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of ACDUTRA or INACDUTRA associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015).  The term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  38 C.F.R. § 3.6(a).  The term "active duty for training" includes, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training purposes, and certain full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Thus, in order to establish veteran status with respect to service in the Reserves or National Guard, and therefore eligibility for service connection, the record must establish that a claimant was disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 and 38 U.S.C.A. § 1153, and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206 -07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)). 

Moreover, when a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training." Smith, 24 Vet. App. at 48 (citing 38 U.S.C.A. § 101(24)(B)).  Thus, in contrast to claims based on a period of active duty, there must be affirmative evidence of actual causation of the worsening of the disorder by the period of active duty for training.  See id.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period. See 38 U.S.C.A. § 1153.  Because the presumption of aggravation does not apply in claims based on ACDUTRA when veteran status is not established, the burden is on the appellant to show causation.  See Smith, 24 Vet. App. at 48. 

As explained in more detail below, there is no competent and credible evidence that any of the claimed disorders are related to a disease or injury incurred in the line of duty during any period of ACDUTRA, or to any injury incurred in the line of duty during a period of INACDUTRA.  The Appellant has also not shown that any period of ACDUTRA or INACDUTRA actually caused worsening of any of the claimed disorders beyond their natural progression.  See id.  The mere fact that he has stated that his allergic rhinitis flared up during a period of ACDUTRA does not constitute sufficient evidence that any of these disorders were actually incurred in or aggravated during a period of active duty training or inactive duty training.


A.  Allergic Rhinitis

The Appellant contends that his allergic rhinitis was aggravated by an injury sustained during ACDUTRA, as discussed in more detail below.  For the following reasons, the Board finds that the preponderance of the evidence shows that the Appellant's allergic rhinitis was not aggravated during any period of ACDUTRA or INACDUTRA. 

The Appellant has acknowledged on several occasions that his allergic rhinitis, or hay fever, existed prior to service.  See VA Form 9, dated September 11, 2012; VA Examination Report, dated October 12, 2014; and VA Form 21-4138, July 31, 2015.  However, he claims that, during the summer months of his eight weeks of basic training at Fort Jackson, he was exposed to allergens, including pollen, dust, grass and plants, that severely aggravated his condition.  See VA Form 21-4138, dated in March 2011; VA Form 9, dated in September 2012.  The Board finds that the Appellant is competent and credible to testify as to whether or not he experienced symptoms of allergic rhinitis while on ACDUTRA.

As noted, the Appellant acknowledges that his allergic rhinitis, or hay fever, existed prior to service.  His April 1960 report of medical history states that he has a history of hay fever.  More specifically, it states that he had one occurrence of hay fever at the beginning of the summer, but that it had never been disabling.  In addition, the October 2014 VA examination report reflects that he stated he was first treated for allergies prior to service, when he was 17 or 18 years old.  Accordingly, the competent and credible evidence of record establishes that the Appellant had hay fever prior to ACDUTRA, and the Appellant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training." Smith, 24 Vet. App. at 48 (citing 38 U.S.C.A. § 101(24)(B)). 

The October 2014 VA examination report reflects that the Appellant stated that the symptoms of his allergies were the same prior to service as during service.  Moreover, the October 2014 VA examiner, after a detailed review and discussion of the STRs, opined that the Appellant's allergic rhinitis was not aggravated during a period of ACDUTRA.  Finally, there are no contemporaneous medical records to show the severity of the Appellant's allergic rhinitis during his ACDUTRA.  Therefore, the Appellant has not provided affirmative evidence that his allergic rhinitis worsened during any active duty for training period.

Accordingly, the preponderance of the evidence is against the Appellant's claim for service connection for allergic rhinitis.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for allergic rhinitis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B.  Sinusitis

The Board finds that a current diagnosis of sinusitis has not been established.  In this regard, all of the medical evidence of record is negative for any findings of sinusitis.  In addition, the October 2014 VA examiner was instructed to identify all of the Appellant's respiratory disorders and, after examining the Appellant and reviewing the Appellant's medical history, the only diagnosis was for allergic rhinitis.  Moreover, in July 2013, a VA physician opined that there is no evidence that the Appellant ever had problems with sinusitis at any point in time.

The October 2014 VA examination report and the July 2013 opinion are highly probative, as they represent the informed conclusions of medical professionals based on a review of the Appellant's medical history (and the clinical findings made on examination, in the case of the October 2014 report) and as reflected in the treatment records, and are supported by a thorough explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Therefore, they carry much weight in the Board's determination.  

The Board has considered the Appellant's statements asserting that he has sinusitis.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  The Appellant is competent to describe his current sinus and/or nasal symptoms.  However, as a lay person in the field of medicine, he does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether he has sinusitis (as opposed to any other sinus/nasal disorder such as allergic rhinitis), since that is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Appellant's unsupported assertion that he has sinusitis, by itself, lacks probative value.  See id.  

Moreover, the Appellant's statements are outweighed by the findings to the contrary in the October 2014 VA examination report, as the examiner is a medical professional who examined the Appellant, considered his statements and the pertinent evidence of record, and found against a diagnosis of sinusitis.  In addition, the July 2013 VA examiner, also a medical professional, reviewed the evidence of record and determined that the Appellant had not been shown to have sinusitis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  

In sum, the Board finds that the preponderance of the evidence shows that the Appellant does not have a current diagnosis of sinusitis.  In the absence of a current diagnosis of sinusitis, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding, in relevant part, that service connection requires the existence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).

Accordingly, the preponderance of the evidence is against the Appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for sinusitis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

C.  Sleep Apnea

With regard to the claim of service connection for sleep apnea, there is no competent and credible evidence showing that the Appellant's sleep apnea manifested during any period of duty, that there were signs or symptoms of sleep apnea that manifested during his duty, or that there was an injury sustained during his Reserve service that would be related to his sleep apnea.

There is not merely an absence of evidence in this regard, but rather the Appellant has consistently argued that his sleep apnea is only secondary to his allergic rhinitis.  It was only in the July 2015 brief submitted by the Appellant's representative that a suggestion of direct service connection for sleep apnea was, at most, indirectly raised.  The Appellant himself has never alleged that there was an in-service manifestation of his sleep apnea or that there was an in-service injury or event that caused his sleep apnea.

In sum, the service treatment records are negative for any complaints or findings of a sleep disorder, the Appellant has not described experiencing any sleep problems either during or continuing since service, and there is no competent evidence of record relating any sleep disorder to his service.  Accordingly, the preponderance of the evidence weighs against a finding of direct service connection for this claim.  See Shedden, 381 F.3d at 1166-67.  Further, secondary service connection cannot be established as a matter of law since the Appellant's allergic rhinitis is not service connected.  Thus, the claim of entitlement to service connection for sleep apnea is denied.  


ORDER

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for sleep apnea is denied.



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


